Case 1:21-cr-20141-PCH Document 135 Entered on FLSD Docket 08/02/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 21-CR-20141-HUCK/BECERRA
  UNITED STATES OF AMERICA,
  v.
  SHAKIM MIKE,
        Defendant.
  _____________________________________/

       ORDER ADOPTING AND AFFIRMING R&R AND ADJUDICATING DEFENDANT
                                 GUILTY

         THIS MATTER came before the Court upon Magistrate Judge Jacqueline Becerra’s
  Report and Recommendation (“R&R”) on Change of Plea [ECF No. 103], which was entered on
  June 15, 2021. In the R&R, Judge Becerra found that Defendant Shakim Mike (“Defendant”)
  freely and voluntarily entered a plea of guilty as to Count II of the Indictment, which charges
  Defendant with violation of Title 21 U.S.C. § 841(a)(1).
         Magistrate Judge Becerra recommends that this Court accept Defendant’s guilty plea, that
  Defendant be adjudicated guilty of Count II, and that a sentencing hearing be conducted for final
  disposition of this matter. The Court has reviewed Judge Becerra’s R&R and no objections have
  been filed. Therefore, based on a de novo review of the evidence presented, it is hereby
         ORDERED AND ADJUDGED that (1) Magistrate Judge Becerra’s R&R on Change of
  Plea is ADOPTED and AFFIRMED in its entirety; and (2) the Court accepts Defendant’s plea
  of guilty, and Defendant is hereby adjudged guilty as to Count II of the Indictment. A sentencing
  hearing before the Honorable Paul C. Huck is hereby set for Friday, October 8, 2021 at 2:00 PM.
         DONE AND ORDERED in Miami, Florida on July 30, 2021.




                                                      PAUL C. HUCK
                                                      UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Jacqueline Becerra
  Counsel of record
